Exhibit 10.1.6.1

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

This First Amendment to Employment Agreement (this “First Amendment”) is made
this 26th day of March, 2008, effective March 18, 2008 (the “Effective Date”),
by and between Wynn Resorts, Limited (“Employer”) and John Strzemp (“Employee”).

Recitals

Whereas, Employer and Employee are party to that certain Employment Agreement
dated as of August 31, 2005 (the “Existing Agreement”); and

Whereas, Employer and Employee have agreed to modify the Existing Agreement as
set forth herein.

Now therefore, for and in consideration of the foregoing recitals, and in
consideration of the mutual covenants, agreements, understandings, undertakings,
representations, warranties and promises hereinafter set forth, and intending to
be legally bound thereby, Employer and Employee agree as follows:

 

  1. Promotion. As of the Effective Date, Employee has been promoted to
Executive Vice President and Chief Administrative Officer of Employer and
Section 4 of the Existing Agreement is modified to reflect such change.

 

  2. Term. Section 6 of the Existing Agreement is modified to provide that the
Term shall be extended until March 31, 2009.

 

  3. Bonus Compensation. Employer has agreed that Employee shall continue his
participation in Employer’s Annual Performance Based Incentive Plan for 2008.

 

  4. Ratification. Other than as modified hereby, the terms and conditions of
the Existing Agreement are ratified and confirmed.

In witness whereof, the parties have executed and delivered this First Amendment
effective on the Effective Date.

 

Wynn Resorts, Limited       Employee By:  

/s/ Marc D. Schorr

     

/s/ John Strzemp

Name:   Marc D. Schorr       John Strzemp Title:   Chief Operating Officer      